USDC-SDNY

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#:
SOUTHERN DISTRICT OF NEW YORE DATE FILED: %/¥ {20709

 

 

DRYWALL TAPERS & POINTERS OF
GREATER NEW YORK LOCAL UNION 1974,
AFFILIATED WITH INTERNATIONAL
UNION OF ALLIED PAINTERS & ALLIED
TRADES, AFL-CIO; TRUSTEES OF THE
DRYWALL TAPERS & POINTERS LOCAL

Petitioners, ORDER
Vv.

MAIA MP CONSTRUCTION, INC,, also known
as MAIA MP CONSTRUCTIONS, INC.,

Respondent.

 

 

RONNIE ABRAMS, United States District Judge:

On January 14, 2020 Petitioners filed a motion for default judgment against Respondent.
Dkt. 16. On February 12, 2020, the Court issued an order requiring Respondent to show cause as
to why a default judgment should not be entered in favor of Petitioners at a hearing scheduled on
March 13, 2020 at 2:00 p.m. Dkt. 21.

That order, however, was in error given that “default judgments in confirmation/vacatur
proceedings are generally inappropriate.” D.H. Blair & Co., Inc. v. Gottdiener, 462 ¥.3d 95, 109
(2d Cir. 2006) (holding that “Rule 55 does not operate well in the context of a motion to confirm
or vacate an arbitration award”). As the Second Circuit explained, “[a] motion to confirm or
vacate an award is generally accompanied by a record, such as an agreement to arbitrate and the
arbitration award decision itself, that may resolve many of the merits or at least command
judicial deference.” Jd. Accordingly, the Court denies Petitioners’ motion for a default

judgment and cancels the order to show cause hearing scheduled on March 13, 2020. The Court

 

 
will instead treat “the petition and accompanying record . . . as akin to a motion for summary
judgment based on the movant’s submissions,” id., and address the petition in short order.
SO ORDERED.

Dated: March 4, 2020
New York, New York

 

Rorinié Abrams
United States District Judge

 
